DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 120 as follows:
	It appears that the claim limitation “balance gas concentration” finds the earliest support in application 15/493,174, which has an effective filing date of 04/21/2017. That is the first instance in the priority chain that a “balance gas concentration” is disclosed. Therefore, claims 2-21 will be given a priority date of 04/21/2017.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 2 and 12 recite a “balance gas concentration” based on “measured concentrations of methane, oxygen and carbon dioxide in the landfill gas”.  This language is indefinite because it is not clear if these concentrations of the components of the gas are relative, or a total amount of the components present in the gas. In as much as methane, oxygen and carbon dioxide are the primary components of LFG, it is not clear what type of “threshold” must be attained to perform the recited “control”.
	Claims 3-11 and 13-21 are additionally rejected here because the claims all depend, directly or indirectly, from claims 2 and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 9-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,670,148 (Schneider) in view of US 2011/0231099 A1 (Elkins).
As concerns claim 2, Schneider discloses a method for controlling extraction of landfill gas from a landfill via a gas extraction system, the gas extraction system comprising at least one vacuum source 13, well piping 9, and at least one well 8 coupled to the at least one vacuum source through the well piping, the method comprising: determining, using at least one processor 17, a balance gas concentration in landfill gas extracted from the landfill based on measured concentrations of methane, oxygen, and carbon dioxide in the landfill gas extracted from the landfill (while Schneider does not explicitly disclose a “balance gas”, the sensors of Schneider monitor oxygen, nitrogen, methane and carbon dioxide concentrations, and additionally teaches that it may be advantageous to control withdrawal of gas based on these concentrations, see, e.g., 6:31+; the examiner notes that monitoring these concentrations would be obvious, as they are the primary components of most landfill gas); determining whether the balance gas concentration is greater than a balance gas threshold; and when it is determined that the balance gas concentration is greater than the balance gas threshold, controlling at least one flow control disposed in the well piping to decrease a flow rate of landfill gas being extracted from the landfill (this would be obvious from Schneider, in as much as the withdrawal of LFG is controlled based on the concentration of oxygen relative to the other components). Elkins discloses a method for controlling extraction of landfill gas from a landfill is controlled based on a concentration ratio of balance gas to oxygen (see at least 0085 and claim 9 language). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to control the gas based on the relative concentrations of the components of the landfill gas in view of the disclosures of Schneider and Elkins.
As concerns claim 3, Schneider discloses the method of claim 2, further comprising measuring, with at least one sensor 10, the measured concentrations of methane, oxygen, and carbon dioxide.
	As concerns claim 4, Schneider discloses the method of claim 2, further comprising receiving the measured concentrations of methane, oxygen, and carbon dioxide from at least one sensor 10 disposed in the well piping.	Considering claim 5, the reference predates most “wireless” communication; nevertheless, Schneider does disclose transmission of the data remotely via radio, and wireless communication between processors and controllers are well known, rendering the limitation obvious.
As concerns claims 6 and 10-11, the combination lacks to disclose the specific ranges for the gas concentrations or the determination intervals (although Elkins discloses measuring well pressure and gas concentrations daily, weekly or monthly). it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed limitations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 9, Schneider discloses the method of claim 2, wherein decreasing the flow rate comprises causing at least one valve of the at least one flow control mechanism to close to a greater degree (7:38+, the control system and valve allows for fine adjustment of each gas flow).
As concerns claim 12, Schneider discloses a control system for controlling extraction of landfill gas from a landfill via a gas extraction system, the gas extraction system comprising at least one vacuum source 13, well piping 9, and at least one well 8 coupled to the at least one vacuum source through the well piping, the control system comprising: at least one processor 17 configured to: obtain measured concentrations of methane, oxygen, and carbon dioxide in landfill gas extracted from the landfill; determine a balance gas concentration in the landfill gas extracted from the landfill based on the measured concentrations of methane, oxygen, and carbon dioxide in the landfill gas extracted from the landfill (while Schneider does not explicitly disclose a “balance gas”, the sensors of Schneider monitor oxygen, nitrogen, methane and carbon dioxide concentrations, and additionally teaches that it may be advantageous to control withdrawal of gas based on these concentrations, see, e.g., 6:31+; the examiner notes that monitoring these concentrations would be obvious, as they are the primary components of most landfill gas); 9618372.1Application No.: 17/369,3184 Docket No.: L0789.70003US02Second Preliminary Amendmentdetermine whether the balance gas concentration is greater than a balance gas threshold; and when it is determined that the balance gas concentration is greater than the balance gas threshold, controlling at least one flow control mechanism disposed in the well piping to decrease a flow rate of landfill gas being extracted from the landfill (this would be obvious from Schneider, in as much as the withdrawal of LFG is controlled based on the concentration of oxygen relative to the other components). Elkins discloses a system for controlling extraction of landfill gas from a landfill is controlled based on a concentration ratio of balance gas to oxygen (see at least 0085 and claim 9 language). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to control the gas based on the relative concentrations of the components of the landfill gas in view of the disclosures of Schneider and Elkins.
As concerns claim 13, Schneider discloses the control system of claim 12, further comprising at least one sensor 10 disposed in the well piping for obtaining the measured concentrations of methane, oxygen, and carbon dioxide.
As concerns claim 14, Schneider discloses the control system of claim 12, wherein controlling the at least one flow control mechanism to decrease the flow rate of landfill gas being extracted from the landfill comprises controlling at least one valve of the at least one flow control mechanism to close to a greater degree (7:38+, the control system and valve allows for fine adjustment of each gas flow).
As concerns claims 15 and 20-21, the combination lacks to disclose the specific ranges for the gas concentrations or the determination intervals (although Elkins discloses measuring well pressure and gas concentrations daily, weekly or monthly). it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed limitations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
	As concerns claims 16 and 17, Schneider predates most “wireless” communication; nevertheless, Schneider does disclose transmission of the data remotely via radio, and wireless communication between processors and controllers are well known, rendering the limitation obvious.
Claims 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, as modified, and further in view of US 6,269,962 (Brookshire et al.).
As concerns claims 7-8 and 18-19, the combination lacks to expressly disclose atmospheric pressure sensors or controlling the extraction based on atmospheric pressure; nevertheless, Brookshire et al. discloses systems and methods for controlling landfill gas extraction using atmospheric pressure measurements, and additionally teaches that the extraction process can be adversely affected if gas pressure in the landfill is lower than atmospheric pressure (see at least 1:28+, &;65-8:30). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the atmospheric pressure sensors and measurements into the system and method to obtain the predictable result of maintaining the health of the landfill by reducing air incursion and optimizing the methane output in the landfill gas.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,400,560 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, drawn to the same or similar subject matter obvious encompass the limitations of the pending claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,866,921 B2 (Stamoulis) discloses a tool and method for extracting landfill gas that includes monitoring concentrations of balance gas (see Table 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679